979 F.2d 851
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul E. MULLINS;  Rhonda S. Mullins, Plaintiffs-Appellants,v.ASHLAND OIL, INC.;  Valvoline Oil Company, Defendants-Appellants,
No. 92-6395.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1992.

Before KEITH and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiffs in this action under the Jones Act appeal the order of the district court granting summary judgment in favor of defendant Valvoline Oil Company and granting partial summary judgment in favor of defendant Ashland Oil, Inc.   However, certain of plaintiffs' claims against Ashland Oil, Inc. remain pending in the district court.


2
This court has jurisdiction of appeals from final judgments.  28 U.S.C. § 1291.   Absent certification for interlocutory review under 28 U.S.C. § 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).   The district court order on appeal in this case does not contain a certification for interlocutory review, and consequently, we lack jurisdiction.


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.